Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are currently pending and the claims originally filed on 07/22/2021 is acknowledged.                                      
Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 07/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Maintained Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Ghike et al. (WO2017/021864A1, priority date of 2015-07-31, international filing date: 2016-08-01, citation is obtained from its corresponding US2018/0214835A1, hereinafter “Ghike”) in view of Pyun et al. (WO2016/010305A1, citation is obtained from its corresponding US2017/0152276A1, hereinafter “Pyun”). 

Applicant claims including the below claim 1 filed on 07/22/2020:

    PNG
    media_image1.png
    325
    821
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Ghike teaches a process for preparing granules in a co-rotating twin screw processor comprising feeding an input material for granulation in the processor using one or more powder feeders, introducing steam in the processor, and granulating the input material, and collecting the granules from a discharge zone of the process (abstract and claim 1 of prior art) wherein the input zone comprises conveying zone ([0045]) and the granulation zone comprises kneading zone ([0023], [0047]-[0048]), and the input zone contains active ingredients including antivirals, anti-infective, etc. and optionally one or more excipients ([0018], [0025] and [0033]) wherein the excipients are optional ingredients and thus the prior art granular composition can be barrel temperature of twin-screw processor is less than 40C, e.g., 30C ([0056]) which overlaps the instant range of about 25-90C; and the process makes it possible to control impurities in the final products ([0040]). The process for preparing granules using twin-scree processor provides advantages including suitable twin-screw processor equipment for pharmaceutical industry, no necessity to remove excess granulating liquid, and higher yields with consistent granule properties and controlling impurities in the final product ([0005]-[0007] and [0040]).
However, Ghike does not expressly teach the antiviral is Tenofovir and impurities as instantly claimed. The deficiencies are cured by Pyun. 
Pyun relates to a salt of tenofovir disoproxil such as tenofovir disoproxil edisylate (abstract) and a pharmaceutical composition containing that salt, wherein the pharmaceutical composition is provided in the form of granule, powder, capsule, etc. ([0017]);  this prior art teaches that in the medicine industry, the amount of an active ingredient has to be prevented from decomposition not only immediately after the manufacture of medicines but also during the storage thereof and thus US regulation requires the impurities is set to 2.0 or less and thus this prior art aims to minimize the generation of related substances even upon long-term storage and maximize solubility while exhibiting physicochemical properties equal or superior to those of conventional tenofovir disoproxil fumarate salt, leading to the development of tenofovir disoproxil edisylate salt using edisylate ([0006]-[0007]); the said impurities include adenine, tenofovir isoproxil monoester, tenofovir disoproxil ethyl ester, tenofovir isopropyl isoproxil and unspecified impurities wherein the tenofovir isoproxil which is within the instant range of not more than 1%, the adenine is in an amount of 0.01% which is within the instant range of not more than 0.15%, the tenofovir disoproxil ethyl ester is in an amount of 0.02% which is within the instant range of not more than 0.15%, and the tenofovir isopropyl isoproxil is in an amount of 0.04% which is within the instant range of not more than 0.3%, thus considerably improving stability ([0066] –[0067]: Table 1). The prior art teaches tenofovir disoproxil salt compound, which has physicochemical properties equal or superior to those of tenofovir disoproxil fumarate salt, may minimize the generation of related substances impurities even upon long-term storage, and may maximize solubility ([0008], [0020], [0071] and [0084] and Fig. 1C).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ghike is that Ghike does not expressly teach a method for preparing tenofovir granule of instant claim 1 and impurities and their amounts of instant claims 3-4. The deficiencies are cured by Pyun.  
2. The difference between the instant application and Ghike in view of Pyun is that Ghike does not expressly teach the exact ranges of temperature of instant claim 2 and of impurities of instant claims 3-4; and stability properties of instant claims 6-7. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to apply the method of preparing granule using twin-screw processor of Ghike to preparation of tenofovir granule of Pyun.  
One of the skilled in the art would have been motivated to do so because Ghike teaches a method of preparing e.g., antiviral granule with a twin-screw processor and the method gives benefits of controlling impurities while maintaining high yields and consistent granule properties during storage and Byun intends to provide a stable Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ghike with Pyun in order to maintain the impurities at a level to less than 2%. 
Although Pyun does not expressly teach specific contents of tenofovir disoproxil dimer and tenofovir disoproxil carbamate of each not more than 0.15%, Pyun teaches the impurities relating to decomposition of tenofovir should be present in an amount of less than 2% ([0006]) and unspecified impurities and their amounts of less than 1% (Table 1), and therefore, it would be obvious that contents of impurities tenofovir disoproxil dimer and tenofovir disoproxil carbamate should be set to not more than 0.15%, in the absence of criticality. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of temperature and impurities with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although the stability properties at certain temperature, relative humidity, and time of instant claims 5-7 are not expressly disclosed by the applied references, the properties would be implicit because the claimed features are a natural result of the combination of elements of the applied art. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.  Further, Although the applied art does not expressly teach stability properties of instant claims 4-7, since Ghike teaches controlling impurities in the final granule product of antiviral can be done with using twin-screw processor and Pyun teaches long-term storage stability by maintaining tenofovir impurities to less than 2% or less than 1%, which will naturally have the same properties of stability. In this context, please see case law stating that "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Ghike uses steam as a granulation activating agent while amended instant claim 1 does not require any granulating agent; Ghike requires binder which is also excipient ([0018]) and requires to feed one or more excipients separately into the processor to mix them in the processor, and there is no mention of any granules devoid of excipient in the entire specification of Ghike; Byun does not cure the deficiency because Byun does not disclose preparation of granules of tenofovir with being devoid of excipients; even if Ghike in view of Byun would be combined without 
The examiner responds that Ghike process and the claimed process both require twin-screw processor; and the claimed process uses “comprising” which does not exclude introduction of steam granulation activating agent of Ghike unless the claimed process is closed end language with “consisting of”; as the applicant indicated, [0025] of Ghike discloses that binder and excipients are optional ingredients and thus, use of them is not always required in the preparation of granules, and e.g., an embodiment is devoid of excipient because they are optional; what the examiner relied on Byun is to disclose antiviral agent of Tenofovir with 2.0 or less impurity of adenine (0.01%), tenofovir isoproxil monoester (0.37%), tenofovir disoproxil ester (0.02%), tenofovir isopropyl isoproxil (0.04%) and unexpected impurities, and that is, the examiner did neither rely on twin-screw processor nor excipients; since Byun discloses 2% or less of said impurities, the combination of Ghike and Byun would disclose the claimed impurities and thus is not an improper hindsight, and even if the hindsight is used, please note that hindsight recognition must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and the instant results of claims 5-7 would be expected in view of Ghike (twin-screw processor with antiviral agent without excipient), and Byun (tenofovir with less than 2% impurity) in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of patent no. 10561614B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both method claims require the same steps of feeding (a) conveying towards a kneading zone (b), conveying towards exit (c), and collecting the tenofovir granules; and further both methods are carried out by a twin screw processor, same temperature, impurity species and their amounts, not more than 2.0%, and stability features. The difference between the instantly claimed invention and the patent ‘614 is that the claimed invention requires “consisting essentially of” and the patent ‘614 requires “consisting of”. However, such difference would be obvious variation and thus, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘614 subject matter.
Response to Arguments
As noted in the interview summary of 08/02/2021, the patent number 10561617B2 in the Action of 0/28/2021 is typo which should have written as “10561614B2”.  Since applicant does not provide substantial arguments based on such corrected patent no. 10561614B2, the rejection is maintained. 

Conclusion
All examined claims are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613